DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bartley et al. US 20060083530.
Regarding claim 1, Bartley et al. discloses:
A fixing device comprising: 
a pair of rotating members (belt and pressure member or roller that form fuser nip) [0001, 0064, and 0101] which holds a recording medium, passes the recording medium and thermally fixes toner on the recording medium; and 
a heating part (120) (FIG. 1) which heats one rotating member of the pair of rotating members to increases a temperature of the rotating member, wherein 
the heating part is PID or PI controlled [0015], and 
when power consumption of an apparatus including the pair of rotating members is not higher than a predetermined value, a PID coefficient or a PI coefficient used in the PID control or the PI control is set to be smaller than when the power consumption is higher than the predetermined value [0048 and 0054] (the PID coefficient is smaller during standby when the power consumption is low).
Regarding claim 2, Bartley et al. discloses:
wherein the predetermined value is a high value within a range of the power consumption at a time of standby of the apparatus [0048 and 0054] (the smaller PID coefficient is used during standby having a predetermined power consumption range while the larger PID coefficient is used during printing when the power consumption range is greater than the high value or standby).
Regarding claim 3, Bartley et al. discloses:
	wherein the PID control or the PI control is performed with at least one of the PID coefficients or the PI coefficients, or all of the PID coefficients or the PI coefficients as one set [0048].
Regarding claim 4, Bartley et al. discloses:
	An image forming apparatus (10) (FIG. 1) comprising: 
	the fixing device according to claim 1; and 
	a controller which PID or PI controls the fixing device [0015].
Regarding claim 5, Bartley et al. discloses:
	wherein the controller monitors the power consumption of the image forming apparatus (FIG. 4) [0049-51], and 	
	the controller determines the PID coefficient or the PI coefficient based on an average power consumption of the monitored power consumption for a predetermined period (based on the initial temperature and mode of operation) [0048-49].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852